DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 8-9) in the Applicant Arguments/Remarks Made in an Amendment filed 6/30/21, the Allowable Subject Matter section in the prior office action filed 4/15/21, pages 1-4 (labeled pages 8-11) in the Applicant Arguments/Remarks Made in an Amendment filed 12/28/20, and the claim language below.
Claim 1 recites a rapid charging method for a mobile terminal, comprising: providing a charging accessory between the mobile terminal and a charger, wherein the mobile terminal comprises a battery,  communicatively connecting a controller of the mobile terminal with the charging accessory through a Type-C universal serial bus interface after the mobile terminal detects that the charger is connected to an electric power supply: turning on a load switch of the mobile terminal by the controller after a successful handshake is performed by the controller of the mobile terminal with a microcontroller of the charging accessory, wherein when the load switch is turned on, a first charging integrated circuit (IC) of the charging accessory is connected to a path of the battery, the microcontroller controls the first charging IC to start charging the battery, and the controller also simultaneously controls a second 
Claim 7 recites a rapid charging method for a mobile terminal, comprising: providing a charging accessory between the mobile terminal and a charger, wherein the mobile terminal comprises a battery;  communicatively connecting a controller of the mobile terminal with the charging accessory through a Type-C universal serial bus interface after the mobile terminal detects that the charger is connected to an electric power supply; turning on a load switch of the mobile terminal by the controller after a successful handshake is performed by the controller of the mobile terminal with a microcontroller of the charging accessory, wherein when the load switch is turned on, a first charging IC of the charging accessory is connected to a path of the battery, the microcontroller controls the first charging IC to start charging the battery, and the controller also simultaneously controls a second charging IC of the mobile terminal to start charging the battery; and when a charging current decreases to a threshold, stopping the second charging IC of the mobile terminal from charging, and keeping the first charging IC of the charging accessory charging until power of the battery is full.
Claim 12 recites a rapid charging system for a mobile terminal, comprising: a mobile terminal comprising a battery, a charger, and a charging accessory connected between the mobile terminal and the charger, wherein the mobile terminal comprises a mobile terminal 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD TSO/Primary Examiner, Art Unit 2859